562 F.2d 1015
21 Fair Empl. Prac. Cas. (BNA) 1252, 15 Empl. Prac.Dec. P 7944Josephine J. CHAMBLISS, Individually and on behalf of allothers similarly situated, Plaintiff-Appellant,v.J. R. FOOTE, Individually and as Chairman of MathematicsDepartment, University of New Orleans, et al.,Defendants-Appellees.
No. 76-3628Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 10, 1977.

Alvin O. Chambliss, Oxford, Miss., Hilliard Fazande, II, New Orleans, La., for plaintiff-appellant.
Rutledge C. Clement, Jr., Harry A. Rosenberg, Bradley N. Gater, New Orleans, La., for defendants-appellees.
Before AINSWORTH, MORGAN and GEE, Circuit Judges.
PER CURIAM:


1
We affirm on the basis of the district court's opinion, Chambliss v. Foote, 421 F. Supp. 12 (E.D.La.1976).  The motion to supplement the record is denied.



*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York, et al., 5 Cir., 1970, 431 F.2d 409, Part I